i          i      i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-10-00476-CR

                                            IN RE Shawn BEAN

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 14, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 25, 2010, relator Shawn Bean filed a petition for writ of mandamus, complaining

about the trial court’s failure to provide him with a copy of the trial court transcript in his underlying

felony conviction so that he can prepare his post-conviction application for writ of habeas corpus.

In 2009, relator was convicted of possession of a controlled substance, less than one gram, and was

sentenced to five and a half years’ confinement. On March 3, 2010, this court affirmed the

conviction.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals, 802


           1
          … This proceeding arises out of Cause No. 2008-CR-2614, styled State of Texas v. Shawn Bean, in the 290th
Judicial District Court, Bexar County, Texas, the Honorable Sharon MacRae presiding.
                                                                                        04-10-00476-CR



S.W.2d 241, 243 (Tex. 1991); see also TEX . CODE CRIM . PROC. ANN . art. 11.07 (Vernon Supp.

2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to

challenge a final felony conviction.”). Because the relief sought in relator’s petition relates to post-

conviction relief from an otherwise final felony conviction, we are without jurisdiction to consider

his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                                       PER CURIAM

DO NOT PUBLISH




                                                  -2-